Title: From John Adams to Philip Mazzei, 20 May 1786
From: Adams, John
To: Mazzei, Philip


     
      Dr Sir
      Grosvenor Square May 20. 1786
     
     It is impossible for me to assist you in your Refutation of the Abbe Raynal.— My time is all taken up, and there is not enough of it.— The Quakers changed the Names of Days and Months, first day second day &c first Month, Second Month &c—but the other New England People never did that I know any Thing of.— if they did you will find it in Hutchinson, as well as what relates to the 2250 Livres &c. if any Thing of that sort ever took Place, (which I dont believe,) it was done to ballance the Reward given by the French in those Days to the Indians for New England mens Scalps. What he

Says of the Poverty of the Land is not true. The Soil in all New England is upon an Average as fertile as any Country I have seen in Europe, or as any state or Province I have seen in America. It is not equal to many other Countries, for the Production of Grain, especially wheat, but it is as good a Grass Country as ever I saw.— if it were cultivated and manured, as England is, it would be equally beautifull and perhaps more productive of Grass, and every Thing that depends on it as Horses Cattle, sheep &c.— Hutchinson will tell you about the old Charter.— But always remember that Hutchinson was a Tory and an Anglomane, and therefore although his Information was very good, and his History is in general true, there is sometimes a Colouring given to favour his own political Opinions. taking this Key with you, Hutchinson is a good Authority.
     There was an Attempt made, for a Settlement on Kennebeck River, under the Patronage of Ld Chief Justice Popham, in 1608, but this did not Succeed. The first settlement, which Supported itself was that made at Plymouth in 1620.— There is no Where in New England, to be found, Such vast Wastes of barren Land as that between Bayonne & Bourdeaux or that between Antwerp and Holland
     Although there is here and there a Plain of Pitch Pines or Shrubb Oaks, which are not fertile, Yet in general the Soil is Strong, and before Cultivation covered with a vast grouth of Oaks, Walnutts, and every other Species of Trees which require the Strongest soil for their Nourishment.
     Bookmaking is a profitable Manufacture, and any Thing to make Readers wonder, increases the Sale, without this, so many Inaccuracies, and glaring Falshoods would not have crept into the Writings of De Paw, Buffon or Raynal, concerning America.
     your most obedient
     
      John Adams
     
    